Citation Nr: 1141455	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-46 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151, for ulcerative colitis with bowel perforation as the result of VA surgical treatment in February 2006.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the Oakland RO, who is currently handling the appeal.   

In November 2009, the Veteran requested to appear at a hearing at the RO before a Veterans Law Judge, but he withdrew his request in a statement received at the RO in October 2010.  At that time, the Veteran submitted additional evidence in the form of a VA physician's statement (undated), a duplicative VA outpatient record dated in December 2009, a duplicative newspaper medical advice column, and a VA policy report dated in August 2007 relating to guidance on the use of computerized tomographic colonography, also known as virtual colonoscopy, for the detection of colorectal cancer.  The records were accompanied by a waiver of initial RO review of the evidence, in accordance with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  On February 15, 2006, the Veteran was admitted to the VA hospital for gastrointestinal complaints and the next day underwent a colonoscopy with biopsy followed by a CT colonography (a "virtual colonoscopy"); pathology reports indicate that findings were consistent with inflammatory bowel disease, most likely ulcerative colitis.  

2.  On February 23, 2006, the Veteran was found to have a bowel perforation and he underwent a total colectomy with ileostomy, which was followed by multiple additional surgeries due to abscess, drainage, takedown ileostomy, and hernia repair.   

3.  There is no competent evidence that the Veteran's ulcerative colitis with bowel perforation was caused by VA surgical treatment in February 2006.  


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C. § 1151, for ulcerative colitis with bowel perforation as the result of VA surgical treatment in February 2006, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in February 2008, October 2009, and December 2009.  The notice included the type of evidence needed to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability as a result of VA hospitalization, medical or surgical treatment, examination, or training, and evidence that the disability was the direct result of VA fault or was not a reasonably expected result of complication of the VA care or treatment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice letters in 2009 included the general provision for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice in 2009 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in December 2009 and January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran withdrew his request for a hearing before a Veterans Law Judge.  The RO has obtained VA records of treatment of the Veteran.  Also of record is an AFIP consultation report dated in March 2006.  The Veteran himself has submitted numerous medical records and extracts pertinent to the surgical procedures he underwent at VA.  He has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in July 2009, and thereafter the RO obtained a further medical opinion in September 2009 from a VA gastrointestinal specialist.  As the VA medical opinion was based on consideration of the medical history and described the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the medical opinion is adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply.  

Compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  



A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2). 





Facts

In several statements, the Veteran maintains that disability compensation is warranted under 38 U.S.C.A. § 1151 on the basis of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during a surgical procedure he underwent at the VA in February 2006.  He asserts that a bowel perforation was caused by the surgical procedure (a CT colonography, or "virtual colonoscopy"), resulting in a total colectomy and further complications requiring additional surgeries.  He argues that the VA should not have performed the CT colonography, and he asserts that he was never explained the risks of and never gave his consent to the procedure.   

VA medical records show that the Veteran was initially seen at VA on February 8, 2006, in a clinic and on February 10, 2006, in the emergency room, in relation to complaints of a history of diarrhea with mucus and blood tinged stools accompanied by nausea and abdominal cramping.  There was also weight loss, emesis and chills.  

On February 15, 2006, the Veteran was admitted to the VA hospital for continuing gastrointestinal complaints with a possible diagnosis of inflammatory bowel disease.  An abdominal CT scan showed a mass in the sigmoid colon without evidence of obstruction.  The next day on February 16, 2006, after giving informed consent, the Veteran underwent a colonoscopy, which showed a large mass that appeared to be ulcerated and additional areas of ulcerated mucosa, and biopsies were taken.  The colonoscopy was unable to reach the cecum, so following surgical consultation the Veteran was sent for a CT colonography (a "virtual colonoscopy") that same day.  A good distention of the colon was made during this procedure, except for the sigmoid colon.  No complications were reported from the procedure and the Veteran had no complaint.  The next morning the Veteran complained of pain and his abdomen was mildly distended on examination.  The complaints and findings continued for several days.  A KUB was done on February 17, 2006, showed distention of the ascending, transverse, and descending colon but no free intraperitoneal air.  


The pathology reports from the colon biopsy indicated findings that were consistent with inflammatory bowel disease, most likely ulcerative colitis, and no evidence of neoplasia although it was noted that ulcerative colitis can be associated with adenocarcinoma.  

On February 23, 2006, a repeat KUB was done as the Veteran's abdominal pain and distention continued, which showed large free intraperitoneal air consistent with presumed perforation.  The Veteran underwent emergency laparotomy surgery, which decompressed the large volume of free intraperitoneal air.  There was a very inflamed, edematous colon that had a perforation in the sigmoid region and there was a perforation of the transverse colon.  The bowel was found to be extremely friable and nonviable.  A total colectomy with ileostomy and Hartmann pouch was performed.  The colon was sent to the Department of Defense, Armed Forces Institute of Pathology, which in a March 2006 report referenced multiple ulcers throughout the colon with perforation.  The surgery on February 23, 2006, was followed by multiple additional surgeries due to abscess, drainage, a takedown ileostomy, and a hernia repair.  There was an abdominal washout with fascial closure on February 25, 2006, an ileostomy revision on March 7, 2006, an intra-abdominal abscess drainage on April 18, 2006, a procedure for a rectoenteric fistula on November 15, 2006, an abdominal wall reconstruction for a ventral hernia followed by a takedown ileostomy with ileoproctostomy on August 7, 2007, and laparotomy for incisional ventral hernia report on June 13, 2008.  

In July 2007, the Veteran underwent a VA examination to determine whether VA surgical procedures caused the bowel perforation with further complications.  The examiner undertook a detailed, exhaustive review of the medical records relative to the Veteran's VA gastrointestinal treatment, as described in part above, which was followed by a description of the physical examination of the Veteran.  The impression was ulcerative colitis with perforated sigmoid colon, transverse colon diagnosed on February 23, 2006, requiring emergent total abdominal colectomy with ileostomy and Hartmann's pouch; the Veteran experienced chronic nausea and chronic abdominal pain.  


The VA examiner noted that the surgery was followed by multiple other surgeries including abdominal wall reconstruction and ventral hernia repair.  The VA examiner cited to reports from medical literature in regard to the incidence of colonic perforation following CT colonography and the risks related to such procedure.  In the Veteran's case, it was noted that he was at risk for fulminant colitis and abdominal perforation as part of his medical condition, considering he had extensive ulcerative colitis as shown in the pathological report.  It was further noted that medical literature indicated rare cases of risk of perforation during CT colonoscopy due to insufflations of the air, but that in the Veteran's case a repeat KUB after his procedure did not show any free air.  

The VA examiner concluded that the Veteran's bowel perforation was most likely the result of his underlying extensive colonic condition of ulcerative colitis and less likely the result of the colonoscopy and CT colonography, and that the VA hospital followed adequate and appropriate standard of care.  To be completely thorough, the examiner recommended that a secondary opinion by a gastrointestinal specialist be obtained.    

In September 2009, a VA gastrointestinal specialist (i.e., chief, gastrointestinal endoscopy unit) reviewed the claims file and furnished an opinion relative to whether VA surgical treatment on February 16, 2006, caused a bowel perforation with further complications.  The VA gastrointestinal specialist stated he spent additional time studying the February 16, 2006, images from the colonoscopy and CT colonography and the March 2006 report of pathology from the colectomy specimen from the Department of Defense, Armed Forces Institute of Pathology.  The VA gastrointestinal specialist stated that the data regarding the ulcers, particularly the size and extent, was difficult if not impossible to refute and suggested if not indicated that the bowel disease had most likely progressed in the days between the colonoscopy/CT colonography and the surgery on February 23, 2006.  




The VA gastrointestinal specialist concluded that the progression of the underlying disease itself, rather than the studies to understand the disease, was most likely the cause of the Veteran's perforation.  He noted that the working diagnosis prior to the CT colonography was multiple colon cancer and that the CT colonography was indicated.  He acknowledged that there might be some controversy surrounding the timing of the CT colonography immediately after the colonoscopy with biopsy of ulcerated mass, but also noted that the California Medical Board determined that the imaging in the Veteran's case was within the community standard of practice.  He also noted that despite literature noting the perforation risk, it did not mean that perforation was the most likely result from the procedures that the Veteran underwent.  In this case, he concluded that, as documented in the pathology reports, the most likely cause of the perforation was the underlying severe, and perhaps progressive, ulcerative disease of the colon of unknown cause.  

VA records in December 2009 indicate that the Veteran continued to have postoperative complications, including multiple ventral/incisional hernias and chronic abdominal pain.  

Letters in the record indicate that the Veteran filed a complaint against two VA physicians, who were involved in his CT colonography in February 2006, with the Medical Board of California, alleging substandard medical treatment.  With receipt of medical records he sent, his complaint was referred to an independent medical consultant to determine whether the care provided by the physicians was within the standard of practice of medicine.  In a November 2008 letter to the Veteran, the Medical Board informed the Veteran that its review had concluded and that in the opinion of the medical consultant the case involving the two VA physicians did not constitute a violation under the Medical Practice Act.  The consultant moreover found that the Veteran had a very unusual disease of the bowels and that the perforation of the bowel was not caused by negligence and was likely a complication caused by his underlying disease.  




In a follow up letter in March 2009, the Medical Board clarified that the Veteran's case was assigned to two different medical consultants, both of whom were board certified in a community setting, and that the consultants speculated as to when the perforation might have occurred but had no way to identify with any degree of certainty when or why the perforation occurred (and in that regard the Medical Board indicated that a statement regarding etiology should not have been included in the response).  In a subsequent March 2009 letter, the Medical Board explained that the Veteran's concerns were referred to another consultant, that is, one who specialized in gastroenterology, and that this consultant felt that it was appropriate to obtain a "virtual" colonoscopy after an incomplete "traditional" colonoscopy and that while the risk of perforation due to insufflations of the air was real but uncommon, in this case radiology had demonstrated no "free air" in the abdominal cavity the day after the virtual colonoscopy was performed.  This consultant concurred with the previous review that underlying severe colonic inflammatory process resulted in bowel perforation following two indicated procedures.  

In support of his claim, the Veteran has submitted statements and various types of evidence to show that a CT colonography, or virtual colonoscopy, to which he did not specifically give his consent and which immediately followed a colonoscopy with biopsy that weakened his colon wall, was contraindicated in his case due to his risk of perforation.  He asserted that a KUB was done the day following the colonoscopies due to a distended colon, which was not present before the colonoscopies and which indicated that VA suspected a perforation from the colonography.  He stated that a perforation did occur and following that his colon was removed and he endured complications such as abscess, chronic abdominal pain, and hernias that required further surgery.  He has asserted that the CT colonography should never have been performed on him and that it was experimental procedure from which he was sent back to bed with a perforation.  He stated that he had a right to have been informed of the experimental procedure.





Copies of medical extracts and reports, related to the use of CT colonographies (i.e., virtual colonoscopies), are of record.  In a copy of "Virtual CT Colonoscopy Protocol," obtained from a private diagnostic center, it was noted that contraindications for the virtual colonoscopy include patients who have ulcerative colitis, inflammatory bowel disease, and severe abdominal pain and discomfort on the day of examination.  In one report appearing in a publication (Gastroenterology) in 2007, it was noted that CT colonographies were among a number of new techniques with which to image the colon, and that it had few contraindications.  Nevertheless, it was cautioned that it should not be performed in patients in whom perforation was a risk and should probably not be performed immediately after failed colonoscopy in patients who had polyps removed or large biopsy specimens taken during colonoscopy due to the risk of perforation from colonic insufflations.  In another report appearing in a different publication (Radiology) in May 2006, it was noted that CT colonography was an attractive alternative to optical colonoscopy in some patients due to its less invasive nature but that it was not free of potential risks (the actual complication rate for such a procedure had not been well studied).  The report noted that a CT colonography performed after a colonoscopy in the same day was contraindicated if the patient underwent a snare biopsy or well biopsy (a routine biopsy was not contraindicated), and that longer than a week between the colonoscopy with such a biopsy and the CT colonography was preferable to allow sufficient time for the colon wall to heal.    

The Veteran also submitted a copy of a VA policy report, dated in August 2007, delivering guidance on the use of CT colonography, also known as virtual colonoscopy, for the detection of colorectal cancer in the VA population.  The report noted that colonography was evolving as a noninvasive modality used to generate images of the colon.  It discussed the advantages and disadvantages of the technology relative to other screening test as well as studies and trials to learn about the efficacy of the procedure.  





In an undated statement obtained by the Veteran (written sometime after a December 3, 2009 clinic visit, according to a VA outpatient record dated in December 2009), a VA physician (chief of surgery) indicated that he knew the Veteran well.  He stated that the Veteran was status post abdominal colectomy in 2006 with subsequent additional urgent or emergent abdominal procedures.  He stated that the Veteran was now had two ventral hernias and chronic pain.  The VA physician stated that the Veteran's debilitating pain syndrome was secondary to a combination of abdominal wall nerve entrapment, recurrent hernias, and a myofascial condition.  The VA physician stated that it was appropriate for the Veteran's disability to be reconsidered for service connection due to the surgeries, which were life saving.  

Analysis

The threshold question in this case is whether the Veteran had any additional disability as a consequence of the VA surgical treatment in February 2006, as claimed by the Veteran.  It is without question that the Veteran's bowel perforation that was discovered a week after undergoing colonoscopies resulted in a total colectomy with ileostomy, which in turn led further surgeries and disabling gastrointestinal residuals.  The essential issue, however, is whether the bowel perforation was caused by the VA surgical treatment.  After a careful review of the record, the Board concludes that VA surgical treatment did not result in a bowel perforation.  

In determining that additional disability did not result from VA treatment, the Board considered the VA examiner's opinion in July 2009 and the opinion of a VA physician specializing in gastrointestinal disorders that oppose the claim.  The VA examiner in July 2009 found that it was the underlying extensive colonic condition of ulcerative colitis that likely resulted in the bowel perforation, rather than the procedures of colonoscopy and virtual colonoscopy in February 2006.  




The VA physician in September 2009 expressed the opinion that it was the progression of the severe underlying disease itself and not the studies to understand the disease that caused the perforated bowel.  In each of the opinions, the physicians furnished rationale with reference to significant facts in the record.  

Furthermore, the Veteran had registered a complaint with the Medical Board of California, in relation to the VA physicians who performed the procedures in February 2006, alleging that they did not deliver the appropriate level of care.  After a review by three different consultants, in letters dated in November 2008 and March 2009, the Medical Board of California that it was unable to establish that there existed a departure from the standard of practice of medicine in the Veteran's case and that the bowel perforation was likely a complication of, or the result of, underlying bowel disease (although it appears that two of the consultants - but not the gastroenterologist - speculated without any degree of certainty about the etiology of the bowel perforation).  

The Board finds the medical opinions by a State peer review highly probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Veteran has not furnished any opinion to the contrary.  He did submit a statement from a VA physician (chief of surgery), who referenced the Veteran's surgeries and asserted that the Veteran should be reconsidered for service connection.  The VA physician did not provide an opinion on the essential issue in this case, that is, whether VA surgical treatment in February 2006 caused the bowel perforation, which necessitated the colectomy and led to further complications.  

The Veteran maintains that the bowel perforation was caused by VA surgical treatment on February 16, 2006.  He has submitted medical extracts, as well as a VA policy report, concerning the use of virtual colonoscopies (CT colonographies) including when such procedures are contraindicated as shown by studies.  



The Veteran asserts that the procedure was contraindicated in his case and led to bowel perforation.  The extracts and report were dated after the Veteran underwent the initial surgical procedures in February 2006 prior to the discovery of the bowel perforation.  The VA physician in September 2009 alluded to the fact that this topic pertained to an area of medicine that was still subject to some debate and study, when he noted that there might be some controversy regarding the timing of a CT colonography after a colonoscopy with biopsy.  In any case, the conclusions drawn in the extracts and report are not specific to the Veteran's own circumstances, which were taken into account by at least two physicians as well as the California Medical Board when addressing the issue of a relationship between VA surgical procedures and subsequent bowel perforation.  

As there is no competent evidence of record to show that the bowel perforation was caused by VA surgical treatment in February 2006, it is not necessary to address the question of whether the cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment, or that the additional disability was not reasonably foreseeable.  That is, it is not necessary to reach the question of whether VA had exercised the degree of care that would be expected of a reasonable health care provider when it performed the colonoscopy followed by the colonography on February 16, 2006.  It is this point upon which the Veteran's argument has rested, namely, that VA had failed to meet the proper standard of care when it decided to perform the colonography after the colonoscopy.  

To the extent the Veteran's statements are offered as a lay opinion on the question of causation of bowel perforation from VA surgical treatment, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.) 

The Veteran's statements and opinion, as a lay person, are limited to inferences that are rationally based on his perception and does not require specialized knowledge, education training, or experience.  Here, the question of causation of a bowel perforation is not a simple medical condition that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses, without specialized knowledge, education, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of the causation of additional disability, which in this case is bowel perforation, from VA surgical treatment.  In that regard, the Board acknowledges that the Veteran has reported that professionally he formerly worked as a licensed vocational nurse.  There is nothing in the record to indicate that he has particular education, training, or experience in matters relative to bowel disease, and he has not claimed such.  

For these reasons, the Board rejects the Veteran's lay statements as competent evidence to substantiate the claim.  

In short, there is no competent evidence to support the Veteran's assertions regarding the causation of additional disability - bowel perforation, followed by further surgical intervention with residuals - by VA surgical treatment in February 2006.  




As there is no favorable competent evidence to support the claim as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 for a bowel perforation as the result of VA surgical treatment in February 2006, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for complications of a bowel perforation as the result of VA surgical treatment in February 2006 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


